t c no united_states tax_court dona elizabeth conway petitioner v commissioner of internal revenue respondent docket no filed date held under the facts of this case direct transfer of a portion of funds invested in an annuity_contract into another annuity_contract qualifies as a nontaxable_exchange under sec_1035 i r c other issues also decided dona elizabeth conway pro_se blaine c holiday for respondent swift judge respondent determined a deficiency of dollar_figure and an addition_to_tax and a penalty with respect to petitioner's federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the primary issue for decision is whether direct transfer of a portion of funds invested in an annuity_contract into another annuity_contract qualifies as a nontaxable_exchange under sec_1035 findings_of_fact some of the facts have been stipulated and are so found when the petition was filed petitioner resided in minneapolis minnesota exchange of portion of annuity_contract in petitioner purchased from fortis benefits insurance co fortis an annuity_contract for a total purchase_price of dollar_figure fortis annuity_contract payments under the fortis annuity_contract would not begin until february in petitioner requested fortis to withdraw dollar_figure from the fortis annuity_contract and to issue a check in favor of and to transfer the funds directly to equitable life_insurance co of iowa equitable for purchase of a new annuity_contract from equitable equitable annuity_contract pursuant to petitioner's request fortis debited petitioner's annuity_contract with dollar_figure retained dollar_figure from the dollar_figure as a surrender charge issued a check in the amount of dollar_figure in favor of equitable and mailed the check directly to equitable upon receipt of the dollar_figure check from fortis and upon simultaneous receipt of petitioner's application to purchase the equitable annuity_contract equitable opened an annuity_contract in favor of petitioner with a principal_amount invested of dollar_figure the record does not indicate when payments under the equitable annuity_contract were to begin but the terms and provisions of the annuity_contracts are treated by the parties as substantially equivalent on the application form for purchase of the equitable annuity_contract that petitioner filled out and submitted to representatives of equitable petitioner expressly indicated that withdrawal of the funds from the fortis annuity_contract and transfer of the funds to equitable for purchase of another annuity_contract were to be treated as a sec_1035 nontaxable_exchange in fortis mailed to petitioner and to respondent a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans ira's insurance contracts etc indicating that the above transaction was taxable and that dollar_figure of the dollar_figure withdrawn from petitioner’s fortis annuity_contract represented taxable_income to petitioner later on date fortis mailed to petitioner a letter explaining that an incorrect form 1099-r had been mailed to petitioner and that petitioner's exchange of a portion of the fortis annuity_contract for the equitable annuity_contract was intended to qualify and should have been processed by fortis as a nontaxable_exchange under sec_1035 tax basis in home consulting fee and ira distribution in petitioner and her husband purchased a home in wayzata minnesota for dollar_figure the home was located on lake minnetonka in an exclusive suburb of minneapolis from until petitioner her husband and children resided in the home in petitioner and her husband separated and were divorced from until petitioner and her children continued to reside in the home over the course of the years during which petitioner resided in the home numerous capital improvements were made to the home with regard to improvements made to the home during to petitioner and her former husband testified at trial and generally described the improvements to the home however billing and payment records relating to improvements made to the home during to are no longer available those records were maintained by petitioner’s former husband and he has apparently lost the records some of those improvements are corroborated by copies of building permits from the time petitioner and her husband divorced in until petitioner sold the home in for dollar_figure petitioner maintained records that establish the nature and cost of capital improvements made to the home in petitioner paid a dollar_figure consulting fee relating to a family business plan and to the acquisition and the sale of personal_property in petitioner received dollar_figure as a distribution from an individual_retirement_account ira that petitioner maintained at great-west life_annuity insurance co great-west great- west mailed to petitioner and to respondent a form 1099-r indicating that dollar_figure of the dollar_figure distribution represented taxable_income to petitioner tax_return and respondent's audit on her federal_income_tax return petitioner did not report any taxable_income relating to the transfer of a portion of the funds invested in the fortis annuity_contract into the equitable annuity_contract also on her federal_income_tax return with regard to sale of her home petitioner reported a dollar_figure selling_price a tax basis in the home of dollar_figure and a taxable gain of dollar_figure petitioner claimed as miscellaneous_itemized_deductions dollar_figure consisting of dollar_figure for a consulting fee dollar_figure for investment loss and dollar_figure for legal fees and petitioner reported as taxable_income the dollar_figure taxable_portion of the dollar_figure great-west distribution petitioner however reported no additional tax under sec_72 with respect to the dollar_figure taxable_portion of the great-west distribution on audit respondent determined that petitioner’s transfer of a portion of the funds invested in the fortis annuity_contract into the equitable annuity_contract did not qualify as a nontaxable_exchange under sec_1035 and that petitioner received dollar_figure of unreported taxable_income relating thereto respondent also determined that petitioner is liable under sec_72 for a 10-percent penalty of dollar_figure on the dollar_figure portion of the withdrawal from the fortis annuity_contract that respondent treated as taxable further in calculating petitioner's taxable gain on the sale of her home respondent disallowed entirely petitioner's claimed tax basis of dollar_figure respondent disallowed petitioner's claimed miscellaneous_itemized_deductions of dollar_figure and respondent determined that petitioner is liable for a 10-percent additional tax of dollar_figure under sec_72 on the dollar_figure taxable_portion of petitioner's dollar_figure great-west distribution before trial respondent allowed petitioner a tax basis in her home of dollar_figure consisting of the purchase_price of dollar_figure and all of the claimed dollar_figure in improvements that were made to the home after for which petitioner produced what respondent regarded as adequate documentation on brief respondent conceded that dollar_figure of the dollar_figure petitioner paid as a consulting fee is deductible as a miscellaneous itemized_deduction exchange of portion of annuity_contract opinion under sec_72 amounts received under an annuity_contract prior to the date on which annuity payments are to begin are to be included in gross_income to the extent allocable to income earned on the annuity_contract under sec_1035 however gains or losses are not to be recognized where an annuity_contract is exchanged for another annuity_contract sec_1035 provides as follows sec_1035 certain exchanges of insurance policies a general rules --no gain_or_loss shall be recognized on the exchange of-- an annuity_contract for an annuity_contract respondent also allowed a dollar_figure adjustment to the selling_price of the home to reflect a real_estate sales commission that petitioner paid under regulations promulgated under sec_1035 in order for an exchange to qualify for nonrecognition treatment it is required only that the contracts be of the same type eg an annuity for an annuity and that the obligee under the two contracts be the same person no other requirements are set forth in the applicable regulations sec_1_1035-1 income_tax regs provides in part as follows sec_1_1035-1 certain exchanges of insurance policies --under the provisions of sec_1035 no gain_or_loss is recognized on the exchange of c an annuity_contract for another annuity_contract sec_1035 but sec_1035 does not apply to such exchanges if the policies exchanged do not relate to the same insured the exchange without recognition of gain_or_loss of an annuity_contract for another annuity_contract under sec_1035 is limited to cases where the same person or persons are the obligee or obligees under the contract received in exchange as under the original contract respondent argues that because the entire fortis annuity_contract was not replaced by the equitable annuity_contract petitioner's withdrawal of dollar_figure from the fortis annuity_contract does not qualify as a nontaxable_exchange under sec_1035 and is taxable to the extent of dollar_figure the portion of the withdrawal allocable to income petitioner argues that because fortis did not distribute any funds to her personally but rather transferred the funds directly to equitable and because she gave up a portion of her fortis annuity_contract solely in exchange for the new equitable annuity_contract the transaction should qualify as a nontaxable_exchange of annuity_contracts under sec_1035 we agree with petitioner neither sec_1035 nor the regulations condition nonrecognition treatment upon the exchange of an entire annuity_contract respondent cites no authority to support respondent's position that nonrecognition treatment under sec_1035 is limited to exchanges involving replacement of entire annuity_contracts neither the statute nor the regulations contain any such requirement either expressly or by any necessary implication petitioner expressly indicated on her application with equitable that the equitable annuity_contract was being acquired as part of a sec_1035 exchange and fortis transferred the dollar_figure directly to equitable no funds were distributed to petitioner the legislative_history under sec_1035 states that sec_1035 was enacted to provide nonrecognition treatment for taxpayers who have merely exchanged one annuity_contract for another better suited to their needs and who have not actually realized gain h rept 83d cong 2d sess the funds withdrawn from the fortis annuity_contract net of the dollar_figure surrender fee were transferred directly into another annuity_contract without petitioner having any personal_use thereof in 85_tc_1024 an insurance_company distributed to the taxpayer all funds invested in an annuity_contract qualified under sec_403 upon receipt the taxpayer endorsed the check over to another insurance_company to purchase another annuity_contract qualifying under sec_403 in greene t c pincite we concluded that the exchange was nontaxable and we set forth a broad definition of exchange within the meaning of sec_1035 as follows we are satisfied however that congress intended the use of the word exchange in the broader sense as where the taxpayer gives up an insurance_contract with one company in order to procure the same or a comparable contract from another company viewed from the standpoint of the insured taxpayer he has simply exchanged one policy for another just like it albeit with two different companies petitioner herein exchanged a portion of her annuity_contract with fortis to acquire another annuity_contract with equitable petitioner is in essentially the same position after the exchange as she was in before the exchange and the same annuity_contracts qualifying under sec_403 constitute a form of tax-deferred annuity_contracts available to employees of certain tax-exempt organizations funds are still invested in annuity_contracts less the surrender fee except that now petitioner owns two annuity_contracts petitioner's funds less the dollar_figure surrender charge remain invested in a similar annuity_contract and petitioner has not personally received use or benefit of these funds since they were originally invested in the fortis annuity_contract in we conclude that petitioner's direct exchange of a portion of her fortis annuity_contract for a new equitable annuity_contract qualifies under sec_1035 and that no gain to petitioner is to be recognized by reason of the exchange because the transaction qualifies as a nontaxable_exchange petitioner is not liable for the 10-percent penalty under sec_72 on any portion of the dollar_figure withdrawal tax basis in petitioner's home in determining gain_or_loss on the sale of property the cost_basis of the property is adjusted by capital improvements made to such property sec_1001 sec_1012 sec_1016 generally taxpayers bear the burden of proving entitlement to costs and deductions claimed bennett paper corp in revrul_90_24 1990_1_cb_97 involving annuity contracts issued under sec_403 a portion of funds invested in one annuity_contract is transferred directly to another similar annuity_contract and the transfer is treated as nontaxable in revproc_92_44 1992_1_cb_875 under certain specified situations partial cash distributions to taxpayers from annuity_contracts are treated as nontaxable to the extent reinvested in similar annuity_contracts subsidiaries v commissioner 699_f2d_450 8th cir affg 78_tc_458 under certain circumstances we may estimate costs and allowable deductions 39_f2d_540 2d cir the estimates however must have a reasonable evidentiary basis 85_tc_731 respondent argues that petitioner has not adequately substantiated any costs and capital improvements to her home in excess of the dollar_figure that respondent has agreed to the claimed costs and improvements still in dispute relate to the years through for which petitioner has minimal or no documentation respondent argues that petitioner's testimony as to the costs of the claimed improvements is self-serving and uncorroborated petitioner claims that the evidence relating to the improvements allegedly made during through is adequate for the court to estimate the costs thereof and that she should be entitled to increase the tax basis in her home by an additional dollar_figure beyond those items allowed by respondent for a total_tax basis in the home of dollar_figure credible_evidence adequately establishes that during the years through petitioner and her husband made extensive capital improvements to the home in addition to the testimony several of the improvements are supported by building permits in evidence we accept petitioner's and her former husband's testimony with regard to a number of the home improvements that are claimed to have been made during the years through set forth in the schedule below we summarize the various improvements that petitioner claims were made to the home during through and the estimated costs that petitioner claims were incurred for each improvement also set forth below with regard to the improvements are the costs if any that we believe can be reasonably estimated and that we allow with regard to each improvement petitioner's claimed costs claimed home improvements costs allowed new electrical wiring new furnace and hot water heater new insulation reconstruction of gazebo and bridge to gazebo stone steps leading to the lake pool improvements and new wrought-iron fence new two-car garage and removal of old garage new concrete driveway reconstruction of second floor including a new wall septic tank removal and city water sewer hookup structural improvements to doors and roof supports new roof interior remodeling dock improvements kitchen improvements dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number -0- big_number -0- big_number big_number big_number big_number big_number -0- -0- -0- -0- big_number -0- total dollar_figure dollar_figure based on the evidence before us we conclude that petitioner's tax basis in her home is dollar_figure or dollar_figure over the dollar_figure allowed by respondent miscellaneous_itemized_deductions with respect to the claimed dollar_figure consulting fee in excess of the dollar_figure allowed by respondent petitioner has failed to demonstrate that the dollar_figure was paid for management conservation or production_of_income or income-producing property and we sustain respondent's disallowance thereof with respect to the claimed dollar_figure investment loss and the claimed dollar_figure legal fees the evidence provides no basis to support these claimed deductions and we sustain respondent's disallowance thereof ira distribution with regard to the dollar_figure ira distribution that petitioner received from great-west petitioner has not established that the 10-percent additional tax on the dollar_figure taxable_portion of the dollar_figure distribution does not apply and we sustain this additional tax to reflect the foregoing decision will be entered under rule
